                                          Case 4:17-cv-04414-JST Document 249 Filed 10/07/19 Page 1 of 1




                                   1                                                    s

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION, et al.,                      Case No. 17-cv-04414-JST
                                                        Plaintiffs,
                                   8
                                                                                            ORDER VACATING HEARINGS
                                                 v.
                                   9

                                  10     ZSCALER, INC.,                                     Re: ECF Nos. 198, 204, 218
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the Party’s motions for summary judgment and Plaintiff’s motion

                                  14   under Rule 37(e)(1). ECF Nos. 198, 204, 233. Pursuant to Federal Rule of Civil Procedure 78(b)

                                  15   and Civil Local Rule 7-1(b), the hearings on these matters, currently scheduled for October 23,

                                  16   2019, are hereby VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 7, 2019
                                                                                      ______________________________________
                                  19
                                                                                                    JON S. TIGAR
                                  20                                                          United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
